Citation Nr: 1403229	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial (compensable) rating for aldosteronism.       

4.  Entitlement to an initial (compensable) rating for degenerative joint disease of the left thumb.     

5.  Entitlement to an initial (compensable) rating for the residuals of dislocation/
deviation of the left 5th finger.  

6.  Entitlement to an initial (compensable) rating for degenerative changes of the right knee.     

7.  Entitlement to an initial (compensable) rating for degenerative changes of the left knee.  


8.  Entitlement to an initial (compensable) rating for degenerative changes of the right ankle.     

9.  Entitlement to an initial (compensable) rating for internal hemorrhoids.  

10.  Entitlement to an initial (compensable) rating for colon polyps.     

11.  Entitlement to an initial (compensable) rating for hepatitis C.      

12.  Entitlement to an initial (compensable) rating for bilateral renal cysts of the kidneys.    

13.  Entitlement to an initial (compensable) rating for dyshidrosis of both feet and onychomycosis of the left great toe.      

14.  Entitlement to an initial (compensable) rating for edema, hematoma, scars of the bilateral lower extremities.    

15.  Entitlement to an initial (compensable) rating for Bell's palsy of the left side of the face.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active service from June 1970 to December 1971 and from August 1985 to February 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the March 2011 supplemental statement of the case (SSOC) was issued, the Veteran has submitted evidence that is pertinent to his claims for higher initial ratings; specifically, his claim for a higher initial rating for his service-connected right ankle disability.  In November 2013, he submitted outpatient treatment records from the Central Texas VA Medical Center (VAMC), dated from November 2011 to November 2013.  The most recent VA treatment records in the claims folder were dated in April 2009, indicating a gap in the Veteran's treatment records dated from April 2009 to November 2011.  On remand, these records must be obtained.

In addition, the additional evidence submitted by the Veteran has not been reviewed by the RO.  Thus, under the circumstances, the Board must remand this matter to the RO for consideration of the claims in light of the additional evidence received since the March 2011 SSOC, and for the issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013); see generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran was last afforded VA examinations which addressed his service-connected disabilities in February 2011, approximately three years ago.  In light of the fact that the case needs to be remanded for the reasons given above, the RO should afford the Veteran new examinations to determine the current severity of his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's treatment records from the Central Texas VAMC, dated from April 2009 to November 2011 and from November 2013 forward.  All records received should be associated with the claims file.

2.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:   

A.  A VA examination by a physician with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected diabetes mellitus and aldosteronism.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must report pertinent medical complaints, symptoms, and clinical findings.  Specifically, with respect to the Veteran's DIABETES MELLITUS, the examiner must determine and report the following:


(i.) Whether the Veteran's diabetes mellitus is controlled.  In this regard, the examiner must include a discussion as to the methods used to achieve control, specifically stating whether the Veteran must restrict his diet, whether a hypoglycemic agent is required, and, whether the Veteran requires insulin in order to control his diabetes, and if so, how frequently.  The examiner must also specifically comment upon whether manifestations of the Veteran's service- connected diabetes mellitus, alone, requires regulation of activities.

(ii) Whether the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization (if so, report frequency per year) or regular visits to a diabetic care provider (if so, report frequency per month).

(iii) Whether there is progressive loss of weight and strength due to the diabetes.

(iv) Whether there are complications of the diabetes mellitus, to include diabetic neuropathy, coronary artery disease, erectile dysfunction, and diabetic nephropathy. If so, any complications found to be the result of diabetes must be evaluated by the examiner and all symptoms or disabling effects fully explained, to include an adequate description of the severity of such findings so that each disability can be properly evaluated for VA compensation purposes.  If additional examination of any complications found is required by an examiner with expertise in a field other than endocrine disorders, such an examination must be scheduled.

In regard to the Veteran's aldosteronism, the examiner must state whether the Veteran has any neoplasms of the endocrine system, and, if so, whether they are malignant or benign.  

A complete rationale for all opinions must be provided.

B.  A VA examination by a physician with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected hypertension.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner should specifically record the Veteran's blood pressure readings.

A complete rationale for all opinions must be provided.

C.  A VA orthopedic examination to determine the current severity of the service-connected degenerative joint disease of the left thumb, residuals of dislocation/ deviation of the left 5th finger, degenerative changes of the right knee, degenerative changes of the left knee, and degenerative changes of the right ankle.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.


In regard to the Veteran's LEFT THUMB and LEFT 5th FINGER, the examiner should identify and describe in detail all manifestations attributable to the Veteran's service-connected left thumb and left 5th finger disabilities.  

The examiner should conduct range of motion testing for the left thumb and left 5th finger.  With respect to the LEFT THUMB, motion of the thumb should be described by a statement as to the size of the gap, in centimeters, between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  For both the LEFT THUMB and the LEFT 5th FINGER, whether there is any pain, weakened movement, excess fatigability, or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left thumb and/or left 5th finger are used repeatedly.  All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must also state whether there is ankylosis of the left thumb and/or left 5th finger, and, if so, whether it is favorable or unfavorable ankylosis.  

With respect to the Veteran's BILATERAL KNEE AND RIGHT ANKLE DISABILITIES, the following considerations will govern the examination:

(i) The examiner must conduct complete range of motion studies and describe all current bilateral knee and right ankle symptomatology.  For EACH KNEE, the examiner must state whether there is recurrent subluxation or lateral instability, and, if so, whether disability manifested by recurrent subluxation or lateral instability is best characterized as "slight," "moderate," or "severe."

(ii) For EACH KNEE, the examiner must state whether the semilunar cartilage is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.

(iii) For EACH KNEE, the examiner must also indicate whether there is any evidence of impairment of the tibia or fibula in terms of malunion or nonunion.  If there is evidence of malunion of the tibia or fibula, the examiner must indicate whether the resulting disability is best described as "slight," "moderate," or "marked" in degree.  If there is evidence of nonunion of the tibia or fibula, the examiner must indicate whether loose motion is present and whether a brace is required.

(iv) For the RIGHT ANKLE, the examiner must indicate whether there is ankylosis present, and if so, whether such is at plantar flexion less than 30 degrees; plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees; or in plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees with abduction, adduction, inversion or eversion deformity.

(v) For the RIGHT ANKLE, the examiner must also indicate whether the Veteran has ankylosis of the subastragalar or tarsal joint (either in poor weight-bearing position, or in good weight-bearing position) or malunion of the os calcis or astragalus, and if so, whether it is best described as moderate or marked.  The examiner must further indicate whether there is any evidence of astragalectomy.

(vi) For the BILATERAL KNEES and the RIGHT ANKLE, the examiner must render an opinion as to the extent to which the Veteran experiences weakness, excess fatigability, incoordination, or pain in his knees and right ankle due to repeated use or flare-ups, and must equate these problems to additional loss in range of motion beyond that shown clinically.  If the loss of motion manifested on examination represents maximum disability, or there are no functional limitations shown, the examiner must so state.

A complete rationale for all opinions must be provided.

D.  An appropriate VA examination to determine the current severity of the Veteran's service-connected hemorrhoids and colon polyps.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated studies should be performed, and all findings set forth in detail.

Following the physical examination, the examiner should specifically indicate whether the Veteran's hemorrhoids are manifested by large or thrombotic hemorrhoids; whether the hemorrhoids are irreducible; whether there is excessive or redundant tissue; whether there is any indication that the disability is productive of frequent recurrences; and whether there is evidence of persistent bleeding, anemia, or fissures.       

In regard to the Veteran's colon polyps, the examiner must state whether the Veteran has any neoplasms of the digestive system, and, if so, whether they are malignant or benign.  

A complete rationale for all opinions must be provided.

E.  A VA examination by a physician with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected hepatitis C.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

After examining the Veteran and reviewing the claims folder, the examiner is requested to delineate all symptomatology associated with the Veteran's hepatitis C, to specifically include any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, upper quadrant pain, weight loss, hepatomegaly, or incapacitating episodes.  

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

The examiner should also comment on the severity and duration of any associated symptom identified on examination.  In addition, the examiner should indicate whether the Veteran's hepatitis C requires continuous medication or dietary restriction. 

A complete rationale for all opinions must be provided.

F.  A VA genitourinary examination to determine the current nature and severity of the Veteran's service-connected bilateral renal cysts of the kidneys.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

After examining the Veteran and reviewing the claims folder, the examiner is requested to report whether the Veteran has any indication of renal dysfunction as evidenced by albumin, with or without hyaline casts, in the urine, or granular casts or red blood cells; or whether the Veteran has transient or slight edema or hypertension, and if so, to what degree.

The examiner should also indicate whether the Veteran has any indication of voiding dysfunction as evidenced by urine leakage, frequency, or obstructed voiding.  If so, state whether it is at least as likely as not that those symptoms are etiologically linked to the service-connected disability.  If there is evidence of urine leakage, the examiner should ask the Veteran how often absorbent materials must be changed per day.  If there is urinary frequency, the examiner should ask the Veteran how often voiding occurs during daytime and night time.  If there is obstructed voiding, the examiner should perform appropriate tests to determine the extent of the obstructive symptomatology, and the examiner should obtain a thorough history from the Veteran regarding frequency of urinary tract infections in recent years, including whether any hospitalization was required, and any treatment received.

A complete rationale for all opinions must be provided.

G.  A VA dermatological examination to determine the current nature and severity of the Veteran's service-connected dyshidrosis of both feet and onychomycosis of the left great toe; and edema, hematoma, scars of the bilateral lower extremities.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.   

The examiner should describe in detail the Veteran's dyshidrosis of both feet, onychomycosis of the left great toe, and edema, hematoma, and scars of the bilateral lower extremities, including size and location.  Photographs of the affected areas should be included with the examination report.

With respect to the dyshidrosis and onychomycosis, the examiner should indicate in percentages how much of the entire body and how much exposed area is affected.  Moreover, the examiner should comment as to whether, in the past 12 months, the Veteran had used systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the frequency he had used such therapy should be noted.

With respect to the scars of the lower extremities, the examiner should SPECIFICALLY report how many scars of the lower extremities are present.  The examiner should also indicate whether such scars are superficial, unstable, painful on objective demonstration, and/or cause limitation of motion.  (A superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.)

A complete rationale for all opinions must be provided.

H.  A VA neurological examination to determine the current nature and severity of the Veteran's service-connected Bell's palsy of the left side of the face.  The claims folder must be made available to the examiner for review in conjunction with the examination.  

The Veteran's Bell's palsy of the left side of the face is rated noncompensable under Diagnostic Code 8207.  Under Diagnostic Code 8207, a 10 percent rating is for application when there is incomplete, moderate paralysis of the seventh (facial) cranial nerve, a 20 percent rating is for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete.  These ratings are to be assigned "[d]ependent upon [the] relative loss of innervations of facial muscles."  38 C.F.R. § 4.124a, Diagnostic Code 8207.

Tests or studies deemed necessary to definitively determine whether the Veteran in fact experiences any impairment of the 7th cranial nerve should be accomplished.  The examiner is to set forth all findings in detail.  After reviewing the file, obtaining a detailed history from the Veteran, and examining him, the examiner should provide an opinion as to the extent of impairment of the left 7th cranial nerve.  The examiner should identify each sign or symptom caused by the Bell's palsy and describe the overall impairment in terms consistent with the rating criteria--less than moderate, moderate, or severe incomplete paralysis or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207. Any other nerve affected by the service-connected disability should be addressed by the examiner in like fashion.  For each complaint made by the Veteran, it should be specifically noted whether such a symptom is due to Bell's palsy.  For each symptom found not to be due to Bell's palsy, a detailed explanation of why it is not due to Bell's palsy should be provided.

A complete rationale for all opinions must be provided.

3.  After undertaking any additional development which may be necessary, the RO must then review and re-adjudicate the issues that remain on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative an SSOC which includes consideration of all evidence added to the record since the last SSOC was issued in March 2011, and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


